J-S25016-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: F.N.H. A/K/A       :   IN THE SUPERIOR COURT OF
F.G., A MINOR                          :        PENNSYLVANIA
                                       :
                                       :
APPEAL OF: A.H., MOTHER                :
                                       :
                                       :
                                       :
                                       :   No. 3267 EDA 2016

      Appeal from the Decree and Order Entered September 15, 2016
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000555-2016,
                        CP-51-DP-0126930-2006

IN THE INTEREST OF: K.J.H., JR.        :   IN THE SUPERIOR COURT OF
A/K/A K.H., A MINOR                    :        PENNSYLVANIA
                                       :
                                       :
APPEAL OF: A.H., MOTHER                :
                                       :
                                       :
                                       :
                                       :   No. 3269 EDA 2016

      Appeal from the Decree and Order Entered September 15, 2016
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000556-2016,
                        CP-51-DP-0002178-2013


BEFORE:   BENDER, P.J.E., RANSOM, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY RANSOM, J.:                          FILED APRIL 12, 2017

     A.H. (“Mother”) appeals from the decrees dated and entered on

September 15, 2016, terminating her parental rights to her children, F.N.H.,

a/k/a F.G. (a female born in January of 2006), and K.J.H., Jr. a/k/a K.H. (a

male born in March of 2011) (collectively, the “Children”), pursuant to the

Adoption Act, 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b), and the
J-S25016-17



orders dated and entered on September 15, 2016, changing the Children’s

permanency goal to adoption pursuant to the Juvenile Act, 42 Pa.C.S.A.

§ 6351.1 We affirm.

       The trial court summarized the factual and procedural history of this

matter as follows:
     On March 10, 2004, Mother's family became known to the
     Department of Human Services (DHS) through a General
     Protective Services (GPS) report alleging that the Mother's family
     had been referred for services due to truancy issues regarding
     the Children's siblings, [P.], [B.] and [J.], and that the Children's
     Mother was noncompliant with services. The report also alleged
     that [P.], [B.] and [J.] had not attended school for two months.
     The report further alleged that Mother had a history of mental
     health problems.

       On March 23, 2005, DHS received a GPS report alleging that
       DHS had been involved with the family in the past due to [P.],
       [B.] and [J.]'s truancy issues; that the family relocated to
       Delaware County for one year; that during that time, [P.] and
       [B.] attended school for only two months. The report also
       alleged that the family relocated to Philadelphia in April 2005,
       and that the children were not enrolled in school. The report
       further alleged that Mother suffered from depression, and that
       she took her medication sporadically or not at all.

       On February 1, 2006, DHS received an Emergency General
       Protective Services (EGPS) report alleging that Mother had no
       pre-natal care prior to giving birth to F.N.H.; that Mother
____________________________________________


1
  In separate decrees dated and entered on July 5, 2016, the trial court
involuntarily terminated the parental rights of P.L.C., Jr., a/k/a P.G.,
(“Father”), the father of F.N.H. a/k/a F.G., and K.A.J. a/k/a K.J., the father
of K.J.H., Jr., a/k/a K.H., and the unknown fathers of the Children. Neither
father nor any unknown father has filed an appeal from the decrees
terminating his parental rights to the Children or the order changing the
Children’s permanency goal to adoption, nor is any of these individuals a
party to the instant appeal.



                                           -2-
J-S25016-17


     suffered from depression; and that Mother provided conflicting
     information regarding where she resided and who had custody of
     [P.], [B.] and [J.]. The report also alleged that F.N.H. was ready
     to be discharged from the Hospital of the University of
     Pennsylvania (HUP).

     On February 7, 2006, DHS implemented Services to Children in
     their Own Homes (SCOH) level II through Family Support Center
     to assist Mother with obtaining mental health treatment and to
     monitor the supervision of F.N.H. In or about August 2006,
     Mother failed to take F.N.H. to a medical appointment to update
     her immunizations. In or about November 2006, the family's
     benefits through the Department of Public Assistance (DPA) were
     terminated, and Mother failed to have the benefits reinstated. In
     or about December 2006, Mother and the F.N.H. resided in a
     shelter for approximately one week.       At this time F.N.H.'s
     immunizations were updated. F.N.H. was next scheduled for a
     medical appointment on January 30, 2007. Between April 4,
     2007 and August 14, 2008, DHS placed F.N.H. with the maternal
     grandfather [W.O.]. On March 25, 2011, Mother gave birth to
     K.J.H, and on December 10, 2012, DHS implemented In -Home
     Protective Services (IHPS) through Family Support Services
     (FSS) into the home of W.O. and eventually a Safety Plan was
     developed for the Children determining that they would reside
     with W.O.

     On or around July 15, 2013, DHS learned that Mother had taken
     the Children from W.O.'s home and had them at 5237 Irvine
     Street, Philadelphia, PA where she had previously rented through
     the Shelter Plus program and she had been recommended for
     eviction from this home. DHS contacted Mother and told her to
     return the Children to W.O.'s home. Mother complied with DHS'
     request. On or around July 19, 2013, a meeting was held at
     W.O.'s home with Mother, W.O., DHS, and the agency. Mother
     was again instructed not to take the children from the home of
     W.O.. On July 19, 2014, the Consortium developed a letter
     stating that Mother was receiving treatment for Attention Deficit
     Hyperactivity Disorder (ADHD) and schizophrenia. On August 29,
     2013, DHS learned that IHPS had made several attempts to visit
     the children in W.O.'s care, but there was no response. It was
     alleged that W.O. also failed to return the agency's telephone
     calls. On August 30, 2013, a meeting was held at W.O.'s home
     with Mother, W.O., DHS, and the agency. DHS learned that
     Mother had failed to receive any mental health treatment W.O.

                                   -3-
J-S25016-17


     stated that he had been home when IHPS had attempted to visit
     the home, but he did not hear them at the door. DHS learned
     that Mother often spent nights in the home of the maternal
     grandmother [A.H.] ("Maternal Grandmother"). DHS further
     learned that F.N.H. and K.J.H. would sleep on the floor or couch
     at the home of the Maternal Grandmother.

     On September 13, 2013, W.O. stated that he was no longer
     willing to care for the Children and gave DHS a thirty-day notice.
     Thereafter, DHS learned that the Children were no longer in
     W.O.'s care and their whereabouts were unknown. On October 3,
     2013, DHS received a GPS report alleging that F.N.H., K.J.H.,
     [P.] and Mother were residing in a home that lacked running
     water because the water service was disconnected; that the
     home was filthy and had a foul odor emanating from inside; and
     that there were bags of trash containing dirty diapers, garbage
     and roaches in the backyard of the home. The report also alleged
     that F.N.H. was dirty and unkempt; that she lacked clean
     clothes. The report further alleged that Mother was unemployed
     and that there was no information available regarding the
     Children's fathers.

     On or around October 19, 2013, DHS learned that Mother was
     residing with the Children in the home of Maternal Grandmother
     located at 359 Paxon Street, Philadelphia, PA. On October 21,
     2013, DHS learned that F.N.H. had attended school sporadically
     over the past few weeks. On October 23, 2013, DHS - learned
     that F.N.H. was present at school. The police were contacted and
     asked to transport F.N.H. to DHS. DHS obtained an Order for
     Protective Services (OPC) for F.N.H. and placed F.N.H. in foster
     care through Children's Choice, Inc. F.N.H. was very upset about
     being placed and stated that she did not want to reside
     anywhere without K.J.H.

     DHS learned that F.N.H. had informed school staff at Lamberton
     Elementary School that she had been sleeping in a car with
     Mother and K.J.H. for approximately one week. F.N.H. later told
     DHS that she thought that K.J.H. was with Mother at the home
     on Irvine Street, Philadelphia, PA. Mother stated that she
     received mental health services though Belmont Behavioral
     Health, but DHS was unable to confirm this statement. The
     identity and whereabouts of F.N.H.'s father was unknown to
     DHS. The whereabouts of K.J.H.'s father, Mr. Jones was
     unknown to DHS.

                                   -4-
J-S25016-17


     At a shelter care hearing held on October 25, 2013, Mother
     appeared before the Honorable Jonathan Q. Irvine, who lifted the
     OPC and ordered the temporary commitment of F.N.H. to stand.
     The Court ordered that F.N.H. may be moved with appropriate
     family resource prior to next court listing and that Mother
     receive twice weekly supervised visits with F.N.H. at the provider
     agency. On October 29, 2013, DHS filed an Urgent Petition for
     K.J.H. At the adjudicatory hearing held on October 31, 2013, the
     Children's maternal cousin, Crystal Savage, appeared before
     Judge Irvine, who discharged the temporary commitment of
     F.N.H. to DHS, committed the Children. to DHS, and adjudicated
     the Children dependent. The Court ordered that Mother receive
     twice weekly supervised visits at the provider agency; that DHS
     obtain copies of the Children's birth certificates; and that IHPS
     be discharged.

     On May 18, 2015, CUA held a Single Case Plan (SCP) meeting.
     The objectives identified for Mother were: (1) to attend
     supervised visits twice a week for two hours each; 2) to explore
     family therapy; and (3) to attend the Consortium twice a week
     for mental health treatment. At the permanency review hearing
     held on August 18, 2015, Mother appeared before Judge Irvine,
     who ordered that F.N.H. and K.J.H. remain as committed; that
     Mother receive unsupervised community visits in addition to
     once per monthly supervised visit by the provider agency; and
     that Mother's therapist provide a full report regarding her
     attendance, progress, treatment and diagnosis.

     On August 25, 2015, CUA revised the SCP. The objectives
     identified for Mother were: (1) to attend unsupervised visits
     weekly and ensure the children are safe during the visits; and
     (2) to attend Belmont Behavioral Health to address mental
     health issues and comply with recommendations. On November
     5, 2015, Belmont Behavioral Health issued a letter stating that
     Mother had been receiving outpatient mental health services
     since June 19, 2015; that her current diagnosis was Major
     Depression; that she was prescribed Celexa 20 mg daily to treat
     depression; and that she had been attending weekly therapy
     sessions and her medication.

     At the permanency review hearing held on January 22, 2016,
     Mother appeared before Judge Irvine, who ordered that the
     Children remain as committed; that Mother's visits were to be
     modified to supervised; that Mother receive two random drug

                                   -5-
J-S25016-17


     and alcohol screens prior to next court listing; and that Mother's
     therapist provide a full report prior to the next listing. CEU's
     Report as to Mother was incorporated by reference. On February
     17, 2016, CUA revised the SCP. The objectives identified for
     Mother were: (1) to attend supervised visits weekly and ensure
     the children are safe during the visits; (2) to attend Belmont
     Behavioral Health to address mental health issues and comply
     with recommendations and to alert CUA if therapy provider is
     changed; (3) to appear at CEU for screenings and
     recommendations; and (4) to alert CUA of any housing prospects
     and /or programs.

     At the permanency review hearing held on February 26, 2016,
     Mother appeared before Judge Irvine, who ordered that F.N.H.
     and K.J.H. remain as committed; that Mother be referred to the
     CEU for an assessment, monitoring, a forthwith drug and alcohol
     screen and three random drug and alcohol.

     On April 18, 2016, CUA visited Mother at her new home located
     at 5317 Girard Avenue, Philadelphia, PA and Mother informed
     CUA that she was not attending treatment at Belmont Behavioral
     Health at that time. She was unable to provide any contact
     information for any program she was attending Mother visited
     the Children at Wordsworth's facility. The case manager
     observed that K.J.H. did not share much time with Mother and
     that he played independently or with F.N.H.

     On May 13, 2016, CUA again revised the SCP. The objectives
     identified remained the same as the previous SCP. On May 16,
     2016, CUA visited F.N.H. at the home of her caregiver. K.N.H.
     told CUA she disliked visitation on Saturdays because she felt
     she missed too much of her weekend; that she did not want to
     be reunified with Mother because she did not trust her due to
     many disappointments; and that she liked being in the care of
     the caregiver. The caregiver stated that F.N.H. was doing well in
     the home.

     On June 17, 2016, DHS filed separate Petitions for the
     Involuntary Termination of Parental Rights in reference to
     Mother and K.J.H. and F.N.H. On September 15, 2016, the Court
     held a hearing on the respective Petitions to Terminate the
     Parental Rights of the Mother, as to the Children. After a full
     hearing on the merits, the Court found clear and convincing
     evidence and that Mother failed to achieve her drug and mental

                                   -6-
J-S25016-17


       treatment objectives and involuntarily terminated the parental
       rights of Mother as to Children. Thereafter, Mother filed the
       instant Appeal on October 13, 2016.

Trial Court Opinion, 11/29/16, at 2-9 (citations omitted).

       On June 17, 2016, the Philadelphia Department of Human Services

(“DHS” or “the Agency”) filed petitions to involuntarily terminate Mother’s

parental rights to the Children, and petitions to change the permanency goal

for the Children to adoption.

       On September 15, 2016, the trial court held an evidentiary hearing on

the termination and goal change petitions. In decrees and orders dated and

entered on September 15, 2016, the trial court found clear and convincing

evidence to terminate Mother’s parental rights to the Children under section

2511(a)(1), (2), (5), (8), and (b) of the Adoption Act, and change the

Children’s permanency goal to adoption under section 6351 of the Juvenile

Act.   On October 13, 2016, Mother timely filed a notice of appeal with

concise statement of errors complained of on appeal pursuant to Pa.R.A.P

1925(a)(2)(i) and (b) with regard to each child.      On November 14, 2016,

this Court, acting sua sponte, consolidated the appeals.

       In her brief on appeal, Mother raises the following issues:

       1. Did the Trial Court err when it found that the Department of
       Human Services by clear and convincing evidence had met its
       burden to terminate Appellant’s parental rights pursuant to 23
       Pa.C.S.A. § 2511(a)(1), § 2511(a)(2), §2511(a)(5) and
       § 2511(a)(8)?

       2. Did the Trial Court err when it found that the termination of
       [M]other’s parental rights was in the children’s best interests and

                                      -7-
J-S25016-17


      that the Department of Human Services had met its burden
      pursuant to 23 Pa.C.S.A. §2511(b)?

      3. Did the Trial Court err in changing the permanent placement
      goal from reunification to adoption?

Mother’s Brief, at vi.

      In reviewing an appeal from a decree terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re: R.J.T.,
      608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings
      are supported, appellate courts review to determine if the trial
      court made an error of law or abused its discretion. Id.; R.I.S.,
      [614 Pa. 275, 284,] 36 A.3d 567, 572 (Pa. 2011) (plurality
      opinion)]. As has been often stated, an abuse of discretion does
      not result merely because the reviewing court might have
      reached a different conclusion. Id.; see also Samuel Bassett
      v. Kia Motors America, Inc., 613 Pa. 371[, 455], 34 A.3d 1,
      51 (Pa. 2011); Christianson v. Ely, [575 Pa. 647, 654-655],
      838 A.2d 630, 634 (Pa. 2003). Instead, a decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.
      Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these
      cases. We observed that, unlike trial courts, appellate courts are
      not equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during
      the relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., [608 Pa. at
      28-30], 9 A.3d at 1190. Therefore, even where the facts could
      support an opposite result, as is often the case in dependency
      and termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial

                                     -8-
J-S25016-17


      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
      error of law or an abuse of discretion. In re Adoption of
      Atencio, [539 Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained:

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      Mother challenges the termination of her parental rights under section

2511(a) and (b).     In accordance with our caselaw, we will analyze the

sufficiency of the evidence under section 2511(a) and (b) to determine

whether the termination is warranted. See In re Adoption of C.L.G., 956

A.2d 999, 1008-1009 (Pa. Super. 2008) (en banc). We have explained that

the focus in terminating parental rights under section 2511(a) is on the

parent, but it is on the child pursuant to section 2511(b). Id.

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).   See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en




                                     -9-
J-S25016-17


banc). As such, we will focus on section 2511(a)(2) and (b), which provides

as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

      To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

                                     - 10 -
J-S25016-17


mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. See In re Adoption of M.E.P., 825

A.2d 1266, 1272 (Pa. Super. 2003). The grounds for termination of parental

rights under section 2511(a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; to the contrary those

grounds may include acts of refusal as well as incapacity to perform parental

duties. In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

     With regard to section 2511(a)(2), Mother contends that the record

supports a reasonable inference that she continuously attempted to

overcome the barriers to reunification with the Children. Mother asserts that

she was found to be in full or substantial compliance with her Single Case

Plan (“SCP”) objectives from October of 2014 through November 19, 2015.

Mother’s Brief, at 2, 3.   Mother states that, at the permanency review

hearing on January 22, 2015, the trial court found compelling reasons not to

terminate Mother’s parental rights because she was in full compliance with

her SCP objectives, and the goal remained reunification once she would

locate appropriate housing. Mother’s Brief, at ix, 3. Mother acknowledges

that the Community Umbrella Agency (“CUA”) worker testified at the July 5,

2016 termination/goal change hearing that Mother was not in compliance




                                   - 11 -
J-S25016-17


with her dual diagnosis mental health/drug and alcohol objectives.2 Mother’s

Brief, at 3.     Mother also states that the CUA worker, Bayyinah Lewis,

testified at the September 15, 2016 termination/goal change hearing that

Mother had not completed a dual diagnosis program for drug and alcohol

and mental health. Id. Mother, nevertheless, urges that there is no reason

to believe that Mother is not capable of returning to the status of full

compliance if she re-engages in mental health treatment. Mother’s Brief, at

3.

       In its opinion, the trial court stated as follows:

              The Children were adjudicated dependent on October 31,
       2013. The record demonstrates Mother’s ongoing unwillingness
       to provide care or control for the Children or to perform any
       parental duties and her failure to remedy the conditions that
       brought the Children into care. The documents and testimony
       discussed below provided the [trial court] clear and convincing
       evidence that termination of Mother’s parental rights would be in
       the best interests of the Children. [The trial court] found clear
       and convincing evidence to terminate Mother’s parental rights
       pursuant to 23 Pa.C.S.A. § §2511(a)(1),(2),(5) and (8)[,] and
       23 Pa.C.S.A. § 2511(b). On May 18, 2015, CUA [(“Community
       Umbrella Agency”)] held a Single Case Plan (SCP) meeting. The
       objectives identified for Mother were: (1) to attend supervised
       visits twice a week for two hours each; [(]2) to explore family
       therapy; and (3) to attend the Consortium twice a week for
       mental health treatment. On February 17, 2016, CUA revised
       the SCP. The objectives identified for Mother were: (1) to attend
       supervised visits weekly and ensure the children are safe during
       the visits; (2) to attend Belmont Behavioral Health to address
       mental health issues and comply with recommendations[; a]lert
       CUA if therapy provider is changed; (3) to appear at CEU for
____________________________________________


2
  The notes of testimony from the hearing held on July 5, 2016, are not part
of the certified record in this appeal.



                                          - 12 -
J-S25016-17


      screenings and recommendations; and (4) to alert CUA of any
      housing prospects and/or programs.

             Mother failed to comply with the SCP objectives (1) to
      obtain housing, (2) to complete drug and alcohol counseling and
      (3) to comply with mental help recommendations. The CUA
      Case Manger testified at the September 15, 2016 hearing that
      Mother failed to comply with the aforementioned SCP objectives.
      Specifically, the CUA Case Manger testified that[,] although
      Mother was presently enrolled in a mental help program, Mother
      had been in several mental health programs but had never
      completed any program. The CUA Manager also testified that
      the Mother had never completed a drug and alcohol program.
      The CUA Manger [sic] testified that Mother was unable to find
      suitable housing and that she was constantly changing her
      address.     Although Mother regularly visited the Children,
      visitation remained supervised due to Mother’s substance abuse
      problem. Based upon this testimony elicited at the Termination
      Hearing as well as the documents in evidence, [the trial court]
      found clear and convincing evidence to terminate Mother’s
      parental rights pursuant to 23 Pa.C.S.A. §§ 2511(a)(1)[,] (2)[,
      and] (5)[,] as Mother had failed to remedy the conditions that
      brought the Children into care based upon her unwillingness to
      cooperate with social services as to drug counseling, [and]
      mental health counselling[,] and the housing demonstrated the
      Mother’s inability or refusal to remedy the conditions that had
      led to the Children being adjudicated dependent in 2013 within a
      reasonable period of time.

Trial Court Opinion, 11/29/16, at 10-13 (citations and footnotes omitted).

      Termination is warranted pursuant to subsection (a)(2), as Mother

clearly lacks parental capacity, and the evidence showed that she will be

unable to remedy that situation within a reasonable period of time, if ever.

As there is competent evidence in the record that supports the trial court’s

findings and credibility determinations, we find no abuse of the trial court’s

discretion in finding that Mother’s parental rights should be terminated under




                                    - 13 -
J-S25016-17


section 2511(a)(2). In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d

817, 826-27.

      Next, we will address Mother’s issues concerning section 2511(b) and

the change of the permanency goal to adoption together, as did the trial

court. With regard to section 2511(b), Mother asserts that, at trial, the DHS

social worker testified that terminating Mother’s parental rights would not

result in irreparable harm to the Children.       Mother contends that, it is

arguable that, a review of the record could support a conclusion that, at

some point, had she obtained appropriate housing, she would not have lost

her parental rights.   Mother’s Brief, at 5.   Mother then argues that, since

housing was beyond her control, the trial court should not have terminated

her rights under section 2511(b). Id.

      With regard to the change of the permanency goal to adoption, Mother

argues that, pursuant to section 6351(e) of the Juvenile Act, the court shall

conduct permanency hearings to determine a permanency plan for the child

and the date in which the goal of permanency may be achieved. Mother’s

Brief, at 5-6 (citing 42 Pa.C.S.A. § 6351(e)(i) and (f)). Mother states that,

pursuant to these statutory sections, the court must make a determination

as to whether placement continues to be “best suited to the safety,

protection and physical, mental, and moral welfare of the child.”     Mother’s

Brief, at 6. Mother then contends that the trial court abused its discretion in




                                    - 14 -
J-S25016-17


finding that changing the Children’s permanency goal to adoption served

their best interests. Id.

        In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows:

               [I]f the grounds for termination under subsection (a) are
        met, a court “shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
        of the child have been properly interpreted to include
        “[i]ntangibles such as love, comfort, security, and stability.” In
        re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
        [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
        determination of the child’s “needs and welfare” requires
        consideration of the emotional bonds between the parent and
        child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond.
        In re K.M., 53 A.3d at 791.

In re: T.S.M., 620 Pa. 602, 628-629, 71 A.3d 251, 267 (2013).

        When evaluating a parental bond, the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.    In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).   Although it is often wise to have a bonding evaluation

and make it part of the certified record, “[t]here are some instances . . .

where direct observation of the interaction between the parent and the child

is not necessary and may even be detrimental to the child.” In re K.Z.S.,

946 A.2d 753, 762 (Pa. Super. 2008).




                                      - 15 -
J-S25016-17


      A parent’s abuse and neglect are likewise a relevant part of this

analysis:

      . . . concluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent . . .
      Nor are we of the opinion that the biological connection between
      [the parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent,
      to establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted). Thus, the court may emphasize the safety

needs of the child. See In re K.Z.S., 946 A.2d 753, 763-764 (Pa. Super.

2008) (affirming the involuntary termination of the mother’s parental rights,

despite the existence of some bond, where placement with the mother would

be contrary to the child’s best interests, and any bond with the mother

would be fairly attenuated when the child was separated from her, almost

constantly, for four years).

      When considering a petition for goal change for a dependent child, the

trial court considers:


            the continuing necessity for and appropriateness of the
            placement; the extent of compliance with the service plan
            developed for the child; the extent of progress made
            towards alleviating the circumstances which necessitated


                                     - 16 -
J-S25016-17


         the original placement; the appropriateness and feasibility
         of the current placement goal for the child; and, a likely
         date by which the goal for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S.A.

§ 6351(f)).

      Regarding the disposition of a dependent child, section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection and physical, mental and moral welfare of

the child.

      The trial court found as follows with regard to section 2511(b):

             The [trial court] further found that because there was no
      strong bond between Mother and [the] Children, terminating
      parental rights would not cause the Children irreparable harm
      and would be in the best interests of the Children pursuant to 23
      Pa.C.S.A. §2511(b).       At the Termination Hearing, the CUA
      Worker testified that[,] in reference to F.N.H. (1) it was in the
      best interest of the child that F.N.H.’s goal be changed to
      adoption and Mother’s rights be terminated; (2) F.N.H. would
      not suffer permanent emotional harm if the [m]other’s rights
      were terminated and (3) that there existed a strong bond
      between F.N.H. and the foster parent, who was capable of
      addressing F.N.H.’s medical needs, educational needs and
      therapeutic needs. At the Termination Hearing, the CUA Worker
      testified that in reference to K.J.H. (1) it was in the best interest
      of the child that K.J.H’s goal be changed to adoption and
      Mother’s rights be terminated; (2) K.J.H. would not suffer
      permanent emotional harm if the Mother’s rights were
      terminated and (3) that there existed a strong bond between
      F.N.H. and her foster parent, who was capable of addressing
      K.J.H.’s medical needs, educational needs
      and therapeutic needs.


                                     - 17 -
J-S25016-17


             The testimony of the CUA Worker was deemed to be
      credible and accorded great weight. As the testimony before the
      Court on September 15, 2016 indicated, the evidence was clear
      and convincing that Mother did not remedy the conditions that
      caused her [c]hildren to come into care and that Mother
      continued to be unable to provide care for her [c]hildren,
      warranting the involuntary terminations of the Mother’s parental
      rights pursuant to 23 Pa.C.S. § §2511(a)(1)[,] (2)[,] (5)[,] an
      [sic] (8). The [trial court] further concluded that the termination
      of the [m]other’s parental rights would be in the best interest of
      the Children.

      CONCLUSION

            [The trial court], after careful review of the findings of fact
      and the testimony presented during the Termination Hearing on
      September 15, 2016, finds by clear and convincing evidence to
      terminate Mother’s parental rights pursuant to 23 Pa.C.S.
      [§]2511(a)(1)[,] (2)[,] (5)[,] and (8). [The trial court] further
      finds pursuant to 23 Pa.C.S. 2511(b), termination of the
      mother’s parental rights would not have a detrimental effect on
      the Children and would be in the Children’s best interest.

Trial Court Opinion, 11/29/16, at 13-14 (citations omitted)/

      Our Supreme Court has observed that the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition, and that “[e]ven the most abused of children will often

harbor some positive emotion towards the abusive parent.”           See In re:

T.S.M., 620 Pa. at 627, 71 A.3d at 267 (quoting In re K.K.R.-S., 958 A.2d

at 535). The Supreme Court instructed, “[t]he continued attachment to the

natural parents, despite serious parental rejection through abuse and

neglect, and failure to correct parenting and behavior disorders which are

harming the children cannot be misconstrued as bonding.” In re: T.S.M.,




                                     - 18 -
J-S25016-17


620 Pa. at 629, 71 A.3d at 267 (quoting In re Involuntary Termination of

C.W.S.M., 839 A.2d 410, 418 (Pa. Super. 2003) (Tamilia, J. dissenting)).

      We have explained that a parent’s own feelings of love and affection

for a child, alone, do not prevent termination of parental rights. In re Z.P.,

994 A.2d at 1121.       Further, this Court has stated: “[A] parent’s basic

constitutional right to the custody and rearing of . . . her child is converted,

upon the failure to fulfill . . . her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (internal citations omitted). It is well-settled that “we will not toll the

well-being and permanency of [a child] indefinitely.”        In re Adoption of

C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa.

Super. 2008) (noting that a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.”)).

      After a careful review of the record in this matter, we find the record

supports the trial court’s factual findings, and the court’s conclusions are not

the result of an error of law or an abuse of discretion. In re Adoption of

S.P., 616 Pa. at 325-26, 47 A.3d at 826-27.               There was sufficient,

competent evidence in the record for the trial court to find the grounds for

termination of parental rights under section 2511(a)(2), due to parental

incapacity that cannot be remedied.       There was also sufficient, competent


                                      - 19 -
J-S25016-17


evidence in the record for the trial court to find that the Children’s best

interests are served by their respective foster parents, and that no bond

exists between the Children and Mother such that the Children would suffer

permanent emotional harm from the termination of Mother’s parental rights.

We, therefore, affirm the decrees terminating Mother’s parental rights with

regard to the Children under section 2511(a)(2) and (b) of the Adoption Act,

and the orders changing their permanency goal to adoption under section

6351 of the Juvenile Act.

     Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2017




                                    - 20 -